Order issued May 31, 2013




                                      S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-12-01152-CR
                                 No. 05-12-01153-CR
                      ________________________________________

                               ADAM GUERRA, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee


                                       ORDER

                       Before Justices FitzGerald, Murphy, and Lewis

       Based on the Court’s opinion of this date, we GRANT the February 20, 2013 motion of

Celia M. Sams for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Celia M. Sams as counsel of record for appellant. We DIRECT the Clerk

of the Court to send a copy of this order and all future correspondence to Adam Guerra, TDCJ

No. 1801397, Rudd Unit, 2004 Lamesa Highway, Brownfield, Texas, 79316.



                                                   /David Lewis/
                                                   DAVID LEWIS
                                                   JUSTICE